DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Amendment
	The amendment filed 12/30/2020 has been entered.  Claims 1-4 and 7-10 remain pending.  Claims 11-12 have been added.
	The previous rejection of claims 8-10 under 35 USC 102(a)(1) as being anticipated by Wilson et al. (US 5,032,627) is withdrawn in light of Applicant’s amendment and Knappenberger et al. (US 4,293,519) meets the newly claimed limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 11 recites “said plurality of hollow spheres include a first set of hollow spheres and a second set of hollow spheres, at least a plurality of hollow spheres in the first set of hollow spheres having the same first diameter and at least a plurality of hollow spheres in the second set of hollow spheres having the same second diameter that is different than the first diameter”.  The original specification discloses the ultrasonic masking material comprises hollow spheres having different diameters (P2/L29-32).  The original specification also discloses the distribution is variable and preferably adapted to the application considered of the ultrasonic masking material (P4/L19-21).  However, the original specification does not disclose said plurality of hollow spheres include a first set of hollow spheres and a second set of hollow spheres, at least a plurality of hollow spheres in the first set of hollow spheres having the same first diameter and at least a plurality of hollow spheres in the second set of hollow spheres having the same second diameter that is different than the first diameter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knappenberger et al. (US 4,293,519).
Regarding claims 1-2, Knappenberger et al. disclose potting and encapsulating material (coating) for electronic circuits comprising an uncured thermosetting resin and hollow microspheres (C1L48-66).  Knappenberger et al. disclose the microspheres purchased commercially generally have a wide size range (hollow spheres differ in diameter) (C3/L3-18).  The mixture of the encapsulating material is a homogeneous mixture (C3/L19-38).  Therefore, the plurality of hollow spheres are distributed or substantially evenly distributed in the resin in the resin.  Once the mold or form is completely filled, the entire structure will be placed in an oven and the potting and encapsulating material is cured at the required temperature (C3/L39-62).
However, Knappenberger et al. does not explicitly disclose the material is an ultrasonic masking material.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the material is produced by missing the hollow spheres in a liquid resin and heated to make solid (P5/L15-22).  Therefore, the claimed effects and physical properties, i.e. the material is an ultrasonic masking material would inherently be achieved by a composition 
Regarding claim 3, Knappenberger et al. disclose the thermosetting resin includes diglycidyl ether of bisphenol A (epoxy resin) (C2/L44-C3/L2).
Regarding claim 4, Knappenberger et al. disclose the hollow spheres include glass or phenolic resin (C3/L3-18).
Regarding claim 7, Knappenberger et al. disclose the potting and encapsulating material which may be used in missile space programs (C4/L60-C5/L7).  Although Knappenberger et al. does not explicitly disclose the missile is used as a weapon, the missile is capable of being a weapon.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knappenberger et al. (US 4,293,519).
Regarding claim 8, Knappenberger et al. disclose potting and encapsulating material (coating) for electronic circuits comprising an uncured thermosetting resin and hollow microspheres (C1L48-66).  Knappenberger et al. disclose the microspheres purchased commercially generally have a wide size range (hollow spheres differ in diameter) (C3/L3-18).  The mixture of the encapsulating material is a homogeneous mixture (C3/L19-38).  Therefore, the plurality of hollow spheres are distributed or substantially evenly distributed in the resin in 
However, Knappenberger et al. does not explicitly disclose the material is an ultrasonic masking material.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the material is produced by missing the hollow spheres in a liquid resin and heated to make solid (P5/L15-22).  Therefore, the claimed effects and physical properties, i.e. the material is an ultrasonic masking material would inherently be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 9, Knappenberger et al. disclose the thermosetting resin includes diglycidyl ether of bisphenol A (epoxy resin) (C2/L44-C3/L2).
Regarding claim 10, Knappenberger et al. disclose the hollow spheres include glass or phenolic resin (C3/L3-18).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knappenberger et al. (US 4,293,519).
	Regarding claims 11-12, Knappenberger et al. disclose potting and encapsulating material (coating) for electronic circuits comprising an uncured thermosetting resin and hollow In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
	However, Knappenberger et al. does not explicitly disclose the material is an ultrasonic masking material.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the material is produced by missing the hollow spheres in a liquid resin and heated to make solid (P5/L15-22).  Therefore, the claimed effects and physical properties, i.e. the material is an ultrasonic masking material would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  The following comment(s):
A) Applicant’s argument that Knappenberger does not disclose an ultrasonic masking material.  Knappenberger discloses a substantially similar composition and similar processing of making the material. It would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
B) Applicant’s argument that Knappenberger does not specify that the diameters of the hollow spheres are purposefully different (page 5) is not persuasive.  The diameters of the hollow spheres per the teachings of Knappenberger still meet the claimed limitations even if the size is random.  Knappenberger discloses the microspheres have a particle size ranging from approximately 30 microns to 125 microns (C3/L3-18).  In the Example, the hollow glass microspheres have a diameter between 30 and 125 microns.  There would be microspheres as low as 30 microns and as high as 125 microns.  
C) Applicant’s argument that Knappenberger fails to disclose “wherein at least some of said plurality of hollow spheres differ in diameter and are distributed in the resin” is not persuasive.  Knappenberger et al. disclose the microspheres purchased commercially generally have a wide size range (hollow spheres differ in diameter) (C3/L3-18).  The mixture of the 
   
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Elgimiabi (US 2009/0212252 A1) teaches a curable precursor composition for preparing a vibration dampening composition comprising (1) one or more rigid epoxy resin, (ii) one or more flexible epoxy resin, (ii) a first set of hollow microspheres and (iv) a second set of hollow microspheres, wherein the microspheres of the first set are different in composition form the microspheres of the second set.  
Knappenberger et al. (US 4,231,916) teach a homogenous mixture of uncured thermosetting resin and curing agent in a flowable powder form and hollow microspheres.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767